UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________

LYNN MARIE CACI,

                      Plaintiff,             6:18-cv-06533-MAT
                                             DECISION AND ORDER
                             -v-

Commissioner of Social Security,

                  Defendant.
____________________________________

                                   INTRODUCTION

      Plaintiff   Lynn      Marie    Caci   (“Plaintiff”),   represented   by

counsel, brings this action under Titles II and XVI of the Social

Security Act (“the Act”), seeking review of the final decision of

the   Commissioner     of    Social    Security    (“the   Commissioner”   or

“Defendant”), denying her applications for Disability Insurance

Benefits (“DIB”) and Supplemental Security Income (“SSI”). Docket

No. 1.     The Court has jurisdiction over the matter pursuant to

42 U.S.C. § 405(g).         Presently before the Court are the parties’

competing motions for judgment on the pleadings, pursuant to

Rule 12(c) of the Federal Rules of Civil Procedure.               See Docket

Nos. 9, 12, 13.       For the reasons set forth below, Defendant’s

motion for judgment on the pleadings (Docket No. 12) is granted,

and Plaintiff’s motion (Docket No. 9) is denied.

                            PROCEDURAL BACKGROUND

      On   November      19,       2014,    Plaintiff   protectively   filed

applications for DIB and SSI, alleging disability as of May 10,

2011, due to “[l]eft and right knee issues (no cartilage in knees)
[and] [d]epression.”           Administrative Transcript (“T.”) 10, 80, 89,

98-99.    The claims were initially denied on April 9, 2015.                      T. 10,

104-09.    At Plaintiff’s request, a hearing was conducted on April

7, 2017, by administrative law judge (“ALJ”) Kenneth Theurer.

T. 10, 26-60.      At her hearing, Plaintiff amended her alleged onset

date of disability to June 18, 2013.                       Id.     The ALJ issued an

unfavorable decision on May 18, 2017. T. 7-19. Plaintiff appealed

the decision to the Appeals Council, which denied her request for

review on May 15, 2018, making the ALJ’s decision the final

determination of the Commissioner.                  T. 1-3.      This action followed.



                                  THE ALJ’S DECISION

     The    ALJ         applied      the     five-step        sequential      evaluation

promulgated by the Commissioner for adjudicating disability claims.

See 20 C.F.R. §§ 404.1520(a), 416.920(a). The ALJ initially found

that Plaintiff met the insured status requirements of the Act

through September 30, 2019.                T. 12.    At step one of the sequential

evaluation,       the    ALJ   found       that    Plaintiff      had   not   engaged    in

substantial gainful activity since June 18, 2013, the amended

alleged onset date.            Id.

     At    step    two,     the      ALJ   determined      that    Plaintiff     had    the

following     “severe”          impairments:         a    bilateral       knee    issue,

thyroiditis, and obesity.              T. 12-13.         The ALJ further found that




                                             -2-
Plaintiff’s medically determinable impairment of depression was

non-severe.       T. 13-14.

       At step three, the ALJ found that Plaintiff’s impairments did

not singularly or in combination meet or medically equal the

severity of one of the listed impairments in 20 C.F.R. Part 404,

Subpart P, Appendix 1.          T. 14.      The ALJ specifically considered

Listing    1.02    (major     dysfunction    of    a    joint)   in    making   this

determination.       Id.

       Before proceeding to step four, the ALJ found that Plaintiff

retained    the    residual    functional     capacity      (“RFC”)     to   perform

sedentary    work,    as    defined   in    20    C.F.R.    §§   404.1567(a)     and

416.967(a), except: “she can only lift ten pounds occasionally.

The      claimant      can       never       kneel,        crawl       or       climb

ladders/ropes/scaffolds; but she can rarely (more than never, less

than occasional) climb stairs/ramps; and she can occasionally

balance, stoop and crouch.            She requires the use of a cane to

ambulate; however, she retains the ability to carry a small object,

such as a file, in her free hand.            The claimant may alternate from

a seated to a standing position - or vice versa - two times per

hour, for no more than five minutes, while remaining on task.                     The

claimant is limited to simple, routine and repetitive tasks, in a

work   environment     free     of   fast-paced        production     requirements,

involving only simple work-related decisions, with few, if any,

workplace changes.”         T. 15.


                                       -3-
         At step four, the ALJ concluded that Plaintiff was unable to

perform any past relevant work.              T. 17.

         At step five, the ALJ found that, considering Plaintiff’s age,

education, work experience, and RFC, there are jobs that exist in

significant numbers in the national economy that Plaintiff could

perform, including the representative occupations of ticket taker,

document preparer, and order clerk, food and beverage.                      T. 17-18.

The ALJ accordingly found that Plaintiff was not disabled as

defined in the Act.           T. 18-19.

                                   SCOPE OF REVIEW

         A     district    court     may    set     aside        the   Commissioner’s

determination that a claimant is not disabled only if the factual

findings are not supported by “substantial evidence” or if the

decision is based on legal error.                 42 U.S.C. § 405(g); see also

Green-Younger v. Barnhart, 335 F.3d 99, 105-06 (2d Cir. 2003). The

district court must accept the Commissioner’s findings of fact,

provided that such findings are supported by “substantial evidence”

in the record. See 42 U.S.C. § 405(g) (the Commissioner’s findings

“as to any fact, if supported by substantial evidence, shall be

conclusive”).        “Substantial evidence means ‘such relevant evidence

as   a       reasonable   mind   might     accept   as    adequate     to   support   a

conclusion.’”        Shaw v. Chater, 221 F.3d 126, 131 (2d Cir. 2000)

(quotation        omitted).        The   reviewing       court    nevertheless   must

scrutinize the whole record and examine evidence that supports or


                                           -4-
detracts from both sides.              Tejada v. Apfel, 167 F.3d 770, 774

(2d Cir. 1998) (citation omitted).                 “The deferential standard of

review     for    substantial         evidence         does       not     apply      to    the

Commissioner’s conclusions of law.”                    Byam v. Barnhart, 336 F.3d

172, 179 (2d Cir. 2003) (citing Townley v. Heckler, 748 F.2d 109,

112 (2d Cir. 1984)).

                                      DISCUSSION

     Plaintiff       contends        that    the       RFC    is    not     supported      by

substantial evidence because the ALJ relied upon a vague opinion

offered by Elke Lorensen, M.D., a consultative examiner.                                   See

Docket No. 9-1 at 2, 15-19.             Plaintiff argues that in formulating

the physical RFC, the ALJ relied exclusively on Dr. Lorensen’s

opinion,     which     did     not    provide      a    functional         assessment       of

Plaintiff’s impairments.             Id. at 16-17.           Plaintiff contends that,

as a result, the ALJ failed to develop the medical record and based

the RFC on his own lay opinion.               Id. at 17-19.

     “When       assessing      a    disability         claim,       an     ALJ   has      the

responsibility of determining a claimant’s RFC based on all of the

relevant     medical     and    other       evidence         of    record.”       Mack      v.

Commissioner,      No.   1:18-cv-00265-MAT,              2019      WL     1994279,    at    *4

(W.D.N.Y. May 6, 2019) (citations omitted); see also 20 C.F.R. §

416.927(d)(2).       Further, “the ALJ is required to articulate the

reasons for the RFC determination, which ‘must include a narrative

discussion describing how the evidence supports each conclusion.’”

                                            -5-
Quinto v. Berryhill, No. 3:17-cv-00024(JCH), 2017 WL 6017931, at *5

(D. Conn. Dec. 1, 2017) (quoting SSR 96-8p, at *7)).

     An RFC finding need not correspond to any particular medical

opinion; rather, the ALJ must weigh and synthesize all evidence

available to render an RFC finding that is consistent with the

record as a whole.   Matta v. Astrue, 508 F. App’x 53, 56 (2d Cir.

2013).    However, “[b]ecause an RFC determination is a medical

determination, an ALJ who makes an RFC determination in the absence

of supporting expert medical opinion has improperly substituted his

own opinion for that of a physician, and has committed legal

error.”     Hilsdorf v. Commissioner, 724 F. Supp. 2d 330, 347

(E.D.N.Y.   2010).   Accordingly,   “[a]n   ALJ   is   prohibited   from

‘playing doctor’ in the sense that ‘an ALJ may not substitute his

own judgment for competent medical opinion. . . .         This rule is

most often employed in the context of the RFC determination when

the claimant argues either that the RFC is not supported by

substantial evidence or that the ALJ has erred by failing to

develop the record with a medical opinion on the RFC.”         Quinto,

2017 WL 6017931, at *12 (citations omitted).

     Dr. Lorensen examined Plaintiff on March 25, 2015. T. 393-96.

He observed the following regarding Plaintiff’s general appearance,

gait, and station:

     The claimant appeared to be in no acute distress. Gait
     is not normal. She favors her right leg minimally to
     mildly. Declines walking on heels and toes. Declines
     squatting. Stance normal. Used no assistive devices.

                               -6-
      Needed no help changing for exam or getting on and off
      exam table. Able to rise from chair without difficulty.

T. 394.     A musculoskeletal examination showed the following:

      Cervial spine shows full flexion, extension, lateral
      flexion   bilaterally,   and    full   rotary   movement
      bilaterally. No scoliosis, kyphosis, or abnormality in
      thoracic spine.     Lumbar spine flexion 50 degrees,
      extension and lateral flexion 20 degrees bilaterally.
      SLR negative bilaterally. Full ROM of shoulders, elbows,
      forearms, and wrists bilaterally. Right hip flexion 60
      degrees, left 50 degrees.      Right knee flexion 100
      degrees, left 75 degrees.         Full ROM of ankles
      bilaterally.    No evident subluxations, contractures,
      ankylosis, or thickening. Joints stable and nontender.
      No redness, heat, or effusion noted.   There is moderate
      swelling of the left knee. No trigger points evident.

T.   395.     Dr.   Lorensen   offered    the   following   Medical   Source

Statement:

      There are mild limitations standing and ambulating
      presumably secondary to left knee pain.       There are
      moderate restrictions bending, lifting, and reaching.
      Marked restrictions kneeling and squatting. The claimant
      should avoid smoke, dust, and other respiratory
      irritants.

T. 396.

      The ALJ based Plaintiff’s RFC, in part, on the opinion offered

by Dr. Lorensen, which he gave “great weight.”         T. 15-16.      The ALJ

found that Dr. Lorensen’s opinion was “consistent with other

records that show only mild-to-moderate degenerative issues with

regard to the knees.”      T. 15.   The ALJ also noted that Dr. Lorensen

had both “professional expertise,” and the opportunity to examine

Plaintiff.     T. 15-16.




                                    -7-
     The assessed physical RFC is consistent with Dr. Lorensen’s

opinion.   For example, the RFC’s limitation to sedentary work, and

that Plaintiff requires a cane to ambulate, is consistent with

Dr. Lorensen’s opinion that Plaintiff has mild limitations standing

and ambulating.      Further, the RFC’s limitation for lifting up to

ten pounds occasionally is consistent with Dr. Lorensen’s opinion

that Plaintiff has moderate limitations for lifting.             The RFC’s

limitation that Plaintiff can “never” kneel, crawl, or climb

ladders/ropes/scaffolds, can “rarely” climb stairs and ramps, and

can “occasionally” balance, stoop, and crouch, is consistent with

Dr. Lorensen’s opinion that Plaintiff has marked limitations for

kneeling and squatting and moderate restrictions for bending.             The

restrictions    contained    in   the   RFC   are   also   consistent     with

Dr. Lorensen’s examination of Plaintiff, during which he found that

Plaintiff favored her right leg minimally to mildly, and Plaintiff

declined walking on her heels and toes, as well as squatting.

     Plaintiff contends that Dr. Lorensen’s opinion is vague and

does not provide a functional assessment because he used the terms

“mild,”    “moderate,”      and   “marked”     to   describe   Plaintiff’s

restrictions.      See Docket No. 9-1 at 16-17 (“The use of the terms

‘minimal-to-mild’ to describe the level of exertion that Plaintiff

cannot perform is so vague as to render the assessment useless for

purpose of evaluating Plaintiff’s residual functional capacity.’”).

However,   “such    terminology   in    a   consultative   opinion   is   not


                                    -8-
necessarily    without   utility.”         Antoine    T.   v.   Commissioner,

No. 3:18-CV-0232(CFH), 2019 WL 2327937, at *10 (N.D.N.Y. May 31,

2019); see also Zongos v. Colvin, No. 5:12-CV-1007, 2014 WL 788791,

at *10 (N.D.N.Y. Feb. 25, 2014) (“whether an administrative law

judge’s reliance on a consultative examiner’s vague opinions is

reversible error is contextual rather than per se.                  Reviewing

courts must weigh the impact of [a] vague opinion in its unique

factual circumstance.”) (alterations in original).              For example, a

consultative    examiner’s     use    of     such    terminology      is    not

impermissibly vague when the conclusion is “well supported by his

extensive examination.”       Monroe v. Commissioner, No. 5:15-CV-

1235(GTS/WBC), 2016 WL 7971330, at *8 (N.D.N.Y. Dec. 29, 2016)

(internal quotations and citations omitted), adopted, 2017 WL

318838 (N.D.N.Y. June 23, 2017); see Melton v. Colvin, No. 13-CV-

6188(MAT), 2014 WL 1686827, at *12-13 (W.D.N.Y. Apr. 29, 2014)

(ALJ’s reliance on opinion of consultative examiner, who opined

that Plaintiff had “mild to moderate” limitations in various

exertional activities, was proper, because “[t]he ALJ discussed, at

length, Plaintiff’s physical health history . . . and specifically

explained how [the consultative examiner’s] opinion with respect to

Plaintiff’s    functional    limitations      was    consistent    with    [the

consultative examiner’s] examination observations.”).                Further,

“medical   source   statements   from      consultative     examiners      which

provide vague language may be rendered ‘more concrete’ by the facts


                                     -9-
in    the   underlying   opinion   and   other   opinion   evidence   in   the

record.”     Monroe, 2016 WL 7971330, at *8 (citations omitted).

       Here, Dr. Lorensen’s opinion regarding Plaintiff’s ability to

stand, ambulate, bend, lift, reach, kneel, and squat is supported

by his in-person, physical examination of Plaintiff.            See T. 393-

96.     Further, the ALJ identified specific diagnostic imaging

studies of Plaintiff’s knees supporting the limitations assessed by

Dr. Lorensen and the RFC.          These imaging studies showed “modest

issues,” and “mild-to-moderate” degenerative changes.            See T. 16;

see also T. 420 (August 12, 2013 treatment note by Dr. Kaempffe,

explaining that “[r]adiographs of the knee done today show mild PF

and medial compartment joint space narrowing,” and noting that

Plaintiff’s “history and examination are consistent with mild

arthrosis.”); T. 422 (August 12, 2013 imaging study showing “[n]o

evidence of fracture, subluxation or destructive lesion of the

knee,” and “mild to moderate bilateral degenerative changes[.]”).

The ALJ further explained that while Plaintiff had surgery in the

remote past, she did not have any knee surgeries during the period

in question, and has generally followed a conservative course of

treatment.     T. 16.

       Because the opinion evidence offered by Dr. Lorensen, along

with his examination and other evidence in the record, is not vague

and supports the RFC, the ALJ was not required to further develop

the record.     See Rosa v. Callahan, 168 F.3d 72, 79 n. 5 (2d Cir.


                                    -10-
1999) (“[W]here there are no obvious gaps in the administrative

record, and where the ALJ already possesses a ‘complete medical

history,’      the    ALJ   is   under   no    obligation     to   seek   additional

information in advance of rejecting a benefits claim.”) (citing

Perez v. Chater, 77 F.3d 41, 48 (2d Cir. 1996)); Varalyn B. v.

Commissioner,         No.   5:18-CV-978(ATB),         2019    WL   5853388,    at    *5

(N.D.N.Y. Nov. 8, 2019) (“Despite the duty to develop the record,

remand    is    not    required    where      the    record   contains    sufficient

evidence from which the ALJ can assess the claimant’s RFC.”);

Rivera v. Berryhill, No. 3:18CV143(AWT), 2019 WL 1292490, at *4

(D. Conn. Mar. 21, 2019) (“the ALJ was not required to develop the

record further because the evidence was complete and detailed

enough    to    make    a   determination       as    to   disability.”).       Here,

Plaintiff       was    referred   for    physical      and    mental   consultative

examinations, so that the Commissioner could properly assess her

RFC.    See T. 393-96 (internal medicine consultative examination),

T. 397-400 (psychiatric consultative examination).                     Further, the

record contains over 300 pages of medical records. See T. 304-619.

Plaintiff does not specifically identify any evidence that is

missing from the record, beyond her argument that Dr. Lorensen’s

opinion    is    impermissibly      vague.          Accordingly,    remand    is    not

warranted on this basis.

       Further, the ALJ’s analysis of the opinions offered by Charles

Jordan, M.D. and Steven Hausmann, M.D., was proper.                           The ALJ


                                         -11-
acknowledged Dr. Jordan’s opinion that Plaintiff was unable to

perform   her    past      relevant   work,    and     Dr.    Hausmann’s       opinion

regarding Plaintiff’s            scheduled loss of use for her workers’

compensation claim.         See T. 17, 607-14, 616-19.         The ALJ gave these

opinions “little weight,” as they were “based on a different legal

standard,      and    neither    doctor    provided     a    function-by-function

analysis.”      T. 17.     The Court has reviewed the opinions offered by

Drs. Jordan and Hausmann, and agrees with the ALJ’s analysis,

particularly because neither opinion is not inconsistent with

Plaintiff’s work-related functional limitations.                  Dr. Jordan found

in July 2012 that Plaintiff’s “current degree of disability [was]

marked partial”; she had not reached “maximum medical improvement,”

and it could take up to one year for her to reach that stage; and

Plaintiff was “unable to perform her usual duties as an unloader

and stocker since she has difficulty with prolonged standing,

walking, bending, and lifting.”            T. 613.      Similarly, in May 2013,

Dr. Hausmann assessed a loss of use for Plaintiff’s knee and leg,

including “7.5% for loss of knee flexion and 10% for patella

chondroplasty resulting in a schedule loss of use of 17.5% of the

left   leg.”         T.   619.   Because    these      opinions    speak       only   to

Plaintiff’s      alleged     disability     and   do    not    provide     a    useful

assessment of her functional limitations, the ALJ properly afforded

them only little weight.          See Jenkins v. Commissioner, No. 18-CV-

6092-FPG, 2019 WL 483838, at *4 (W.D.N.Y. Feb. 7, 2019) (ALJ


                                      -12-
properly afforded little weight to medical opinions because they

were based on a workers’ compensation standard and did not provide

a function-by-function assessment of the plaintiff’s ability to

perform specific work-related activities); see also Lachowski v.

Saul, No. 18-CV-0179L, 2019 WL 4894324, at *2 (W.D.N.Y. Oct. 2,

2019) (“While Dr. Campbell was apparently one of plaintiff’s

treating physicians, the ALJ’s rejection of his opinion as to the

ultimate    issue      of   disability       was     manifestly    proper,   as   that

determination is reserved for the Commissioner.”).

     Plaintiff also contends that the ALJ failed to weigh the

opinion of Plaintiff’s orthopedic specialist, Dr. Smallman.                        See

Docket    No.    9-1   at    18.         Plaintiff    references    Dr.   Smallman’s

statements contained in a March 5, 2013 treatment note, that

Plaintiff       “simply     has    not    done     well   and   continues    to   have

significant symptoms,” that she was “totally disabled with respect

to this [knee] condition,” and “[c]ertainly she will not be able to

return to her previous job.”               Id.; see also T. 345 (“I think that

she can     be    considered       totally    disabled     with    respect   to   this

condition.        Certainly she will not be able to return to her

previous job.          In fact, her lifestyle would involve sedentary

activities only.”).          The Court notes that the treatment note is

from an examination that occurred on March 5, 2013, prior to

Plaintiff’s disability onset date of June 18, 2013.                          Further,

Dr. Smallman’s statements, along with those offered by Drs. Jordan


                                           -13-
and Hausmann, are not helpful because they do not provide any

useful    assessment      of    Plaintiff’s       functional      limitations.

Nevertheless, Dr. Smallman’s statement that Plaintiff’s lifestyle

would involve only “sedentary activities,” appears to be consistent

with    the   assessed    RFC   for   sedentary    work,   with     additional

limitations.        Accordingly, any error caused by the ALJ’s failure

to address these statements by Dr. Smallman was harmless.                  See

Hanchett v. Colvin, 198 F. Supp. 3d 252, 662-63 (W.D.N.Y. 2016)

(“Although the ALJ did not assign any specific weight to the ‘other

source’ opinion of LMSW Faraco, any error (and the Court does not

conclude there was one) is harmless because the Court is able to

glean the ALJ’s reasoning with regard to LMSW Faraco’s opinion

based    on   his    detailed   analysis     of   Dr.   Kashin’s    identical

opinion.”); Skupien v. Colvin, No. 13-CV-403S, 2014 WL 3533425, at

*4 (W.D.N.Y. July 16, 2014) (“It is true that courts have found an

ALJ’s failure to consider a medical source’s opinion to be harmless

error where ‘an analysis of weight by the ALJ would not have

affected the outcome.’ Harmless error has been found, for example,

where the report the ALJ did not consider was consistent with all

the other medical testimony he did consider.”) (citations omitted);

Wallace v. Commissioner, No. 5:11-cv-26, 2012 WL 461809, at *4

(D. Vt. Jan. 10, 2012) (where the plaintiff asserted that the ALJ

failed to adequately consider and weigh the opinions of several of

Plaintiff’s treating and non-treading medical sources, any error


                                      -14-
was harmless, because the record supported the ALJ’s ultimate

conclusions regarding those medical opinions), adopted, 2012 WL

461816    (D.    Vt.    Feb.   13,   2012).      Accordingly,      remand   is   not

warranted on this basis.

                                     CONCLUSION

     For the foregoing reasons, the Commissioner’s motion for

judgment    on    the    pleadings     (Docket    No.   12)   is    granted,     and

Plaintiff’s motion for judgment on the pleadings (Docket No. 9) is

denied.    The Clerk of Court is directed to close this case.

     ALL OF THE ABOVE IS SO ORDERED.


                                       S/Michael A. Telesca
                                       _____________________________
                                       HONORABLE MICHAEL A. TELESCA
                                       United States District Judge


Dated:      January 2, 2020
            Rochester, New York




                                       -15-
